DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
02.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
03.	The drawings were received on 09/11/2020.  These drawings are accepted.

Claim Objections
04.	Claims 1 – 24 are objected to because of the following informality:
Independent claims 1, 9, and 15 recite the synthesizing of statistics for the empty partitions.  However, these statistics are not used in the remainder of the claims.  The following claim limitation in the independent claims recite that the candidate partition schemes are evaluated, which would appear to use, or be based on, the statistics.  However, the claims do not recite such a recitation or usage of the statistics.

Claim Rejections - 35 USC § 101
05.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

06.	Claims 17 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	As per claims 17 – 24, the claims recite a computer program product embodied on a computer readable medium.  In view of Applicant’s disclosure, specification paragraph [0122], the “computer readable medium” is not limited to tangible embodiments, instead being defined as including intangible embodiments, such as “any other medium from which a computer can read.  This could include, for example, a carrier wave or transitory medium.  As such, the claims are not limited to statutory subject matter and are therefore non-statutory.

Claim Rejections - 35 USC § 102
07.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

08.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 10, 13, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saurabh (US PGPub 2017/0132276), hereinafter “Saurabh”.
	Consider claim 1, Saurabh discloses a method, comprising:	generating candidate partition schemes for a database table (paragraph [0044], candidate partition schemes are generated);
	creating empty partitions for at least some of the candidate partition schemes (paragraphs [0043], [0064], [0067], new partitions can be generated, which don’t have any data in them);
	synthesizing statistics for the empty partitions (paragraphs [0042], [0066], statistics for the candidate partitions are obtained and considered);
	evaluating the candidate partition schemes to identify a selected partition scheme (paragraphs [0042], [0046], [0066], the candidate partitions schemes are evaluated in order to select an appropriate one).
	Consider claim 2, and as applied to claim 1 above, Saurabh discloses a method comprising:
	implementing the selected partition scheme in a production database environment and running a production workload against a partitioned table in the production database environment (paragraphs [0042], [0043], [0064], the partition scheme is selected and run against a querying engine).
	Consider claim 5, and as applied to claim 1 above, Saurabh discloses a method comprising:

	Consider claim 9, Saurabh discloses a system for partitioning in a database system, comprising: a processor, a memory for holding programmable code, and wherein the programmable code includes instructions executable by the processor for:
	generating candidate partition schemes for a database table (paragraph [0044], candidate partition schemes are generated);
	creating empty partitions for at least some of the candidate partition schemes (paragraphs [0043], [0064], [0067], new partitions can be generated, which don’t have any data in them);
	synthesizing statistics for the empty partitions (paragraphs [0042], [0066], statistics for the candidate partitions are obtained and considered);
	evaluating the candidate partition schemes to identify a selected partition scheme (paragraphs [0042], [0046], [0066], the candidate partitions schemes are evaluated in order to select an appropriate one).
	Consider claim 10, and as applied to claim 9 above, Saurabh discloses a system comprising:
	implementing the selected partition scheme in a production database environment and running a production workload against a partitioned table in the production database environment (paragraphs [0042], [0043], [0064], the partition scheme is selected and run against a querying engine).
claim 13, and as applied to claim 9 above, Saurabh discloses a method comprising:
	filtering is applied to remove one or more possible candidate partition schemes based upon cardinality data (paragraphs [0040], [0060], the amount of elements being processed is used to determine which candidate partition scheme to implement).
	Consider claim 17, Saurabh discloses a computer program product embodied on a computer readable medium, the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, executes a method for implementing partitions in a database system comprising:	generating candidate partition schemes for a database table (paragraph [0044], candidate partition schemes are generated);
	creating empty partitions for at least some of the candidate partition schemes (paragraphs [0043], [0064], [0067], new partitions can be generated, which don’t have any data in them);
	synthesizing statistics for the empty partitions (paragraphs [0042], [0066], statistics for the candidate partitions are obtained and considered);
	evaluating the candidate partition schemes to identify a selected partition scheme (paragraphs [0042], [0046], [0066], the candidate partitions schemes are evaluated in order to select an appropriate one).
	Consider claim 18, and as applied to claim 17 above, Saurabh discloses a computer program product comprising:
	implementing the selected partition scheme in a production database environment and running a production workload against a partitioned table in the 
	Consider claim 21, and as applied to claim 17 above, Saurabh discloses a computer program product comprising:
	filtering is applied to remove one or more possible candidate partition schemes based upon cardinality data (paragraphs [0040], [0060], the amount of elements being processed is used to determine which candidate partition scheme to implement).

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al. (US PGPub 2020/0026695), hereinafter “Yan”.
	Consider claim 25, Yan discloses a method, comprising:
	identifying a table to implement with range partitioning (paragraphs [0033], [0039], range partitioning is implemented on a table);
	creating a list partition structure to hold data for the table (paragraph [0033], list partitioning is implemented in order to store the table);
	generating a logical representation of the range partitioning for the table (paragraphs [0033], [0039], the table is represented in the range partitioning);

	Consider claim 26, and as applied to claim 25 above, Yan discloses a method comprising:
	a virtual column is included in the logical representation of the range partitioning for the table, wherein the virtual column comprises stores a key value for a range-based partition, which represents a canonical value for a given interval that is used to identify a list partition (paragraphs [0033], [0039], the partitioning is for a canonical data warehouse, which can utilize interval partitioning and list partitioning).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


14.	Claims 3, 4, 6 – 8, 11, 12, 14 – 16, 19, 20, and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saurabh (US PGPub 2017/0132276), hereinafter “Saurabh”, in view of Yan et al. (US PGPub 2020/0026695), hereinafter “Yan”.
	Consider claim 3, and as applied to claim 1 above, Saurabh discloses a method comprising:
	identifying a query in the production workload and analyzing the query (paragraphs [0021], [0024], queries are executed, and the processing of the query is analyzed to determine statistics);
	scoring the candidate partition schemes to select one or more of the candidate partition schemes (paragraphs [0042], [0046], [0066], the candidate partitions schemes are evaluated in order to select an appropriate one).
	However, Saurabh does not specifically disclose the predicate data for the query.
	In the same field of endeavor, Yan discloses a method comprising:
	identify predicate data for the query (paragraphs [0035], [0085], query predicate data is determined for the query);
	using the predicate data and cardinality data to identify the candidate partition schemes (paragraphs [0081], [0098], candidate partition schemes are determined based on the predicate data from the query and the amount of data being processed in the query).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predicate data for the 
	Consider claim 4, and as applied to claim 3 above, Yan discloses a method comprising:
	scoring of the candidate partition schemes is based upon a number of predicates corresponding to each of the candidate partition schemes (paragraphs [0081], [0098], candidate partition schemes are determined based on the predicate data from the query, such as the number of predicates being processed in the query).
	Consider claim 6, and as applied to claim 1 above, Saurabh discloses the claimed invention except that a number of rows from a database is considered.
	In the same field of endeavor, Yan discloses a method comprising:
	the statistics are synthesized by querying the database table and analyzing query results to determine a number of rows from the database that would be associated with specific partitions for the candidate partition schemes (paragraphs [0041], [0068], [0197], statistics pertaining to the number of rows of the database table is considered in order to determine the candidate partition schemes to consider).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the table row data taught by Yan into the candidate partition scheme selection taught by Saurabh for the purpose of utilizing additional statistics to determine which candidate partition scheme to select, 
	Consider claim 7, and as applied to claim 1 above, Saurabh discloses the claimed invention except that additional partitioning schemes are considered.
	In the same field of endeavor, Yan discloses a method comprising:
	interval partitioning is logically implemented as one of the candidate partition schemes, where list partitioning is an underlying storage structure for the interval partitioning (paragraph [0033], [0039], [0041], additional schemes are considered, including interval partitioning and list partitioning, for the candidate partition schemes).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional partitioning schemes taught by Yan into the candidate partition scheme selection taught by Saurabh for the purpose of choosing better and more optimized partition schemes for the current needs of the data stored in the database tables.
	Consider claim 8, and as applied to claim 7 above, Yan discloses a method comprising:
	the interval partitioning is implemented using a virtual column that holds a canonical partition key that maps to the list partitioning (paragraphs [0033], [0039], the partitioning is for a canonical data warehouse, which can utilize interval partitioning and list partitioning).
	Consider claim 11, and as applied to claim 9 above, Saurabh discloses a system comprising:

	scoring the candidate partition schemes to select one or more of the candidate partition schemes (paragraphs [0042], [0046], [0066], the candidate partitions schemes are evaluated in order to select an appropriate one).
	However, Saurabh does not specifically disclose the predicate data for the query.
	In the same field of endeavor, Yan discloses a system comprising:
	identify predicate data for the query (paragraphs [0035], [0085], query predicate data is determined for the query);
	using the predicate data and cardinality data to identify the candidate partition schemes (paragraphs [0081], [0098], candidate partition schemes are determined based on the predicate data from the query and the amount of data being processed in the query).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predicate data for the query taught by Yan into the candidate partition scheme selection taught by Saurabh for the purpose of utilizing additional statistics to determine which candidate partition scheme to select, whereby statistics of the query are used in the selection process which allows for better optimized partitioning to be performed.
	Consider claim 12, and as applied to claim 11 above, Yan discloses a system comprising:

	Consider claim 14, and as applied to claim 9 above, Saurabh discloses the claimed invention except that a number of rows from a database is considered.
	In the same field of endeavor, Yan discloses a system comprising:
	the statistics are synthesized by querying the database table and analyzing query results to determine a number of rows from the database that would be associated with specific partitions for the candidate partition schemes (paragraphs [0041], [0068], [0197], statistics pertaining to the number of rows of the database table is considered in order to determine the candidate partition schemes to consider).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the table row data taught by Yan into the candidate partition scheme selection taught by Saurabh for the purpose of utilizing additional statistics to determine which candidate partition scheme to select, whereby statistics of the database tables are used in the selection process which allows for better optimized partitioning to be performed.
	Consider claim 15, and as applied to claim 9 above, Saurabh discloses the claimed invention except that additional partitioning schemes are considered.
	In the same field of endeavor, Yan discloses a system comprising:
	interval partitioning is logically implemented as one of the candidate partition schemes, where list partitioning is an underlying storage structure for the interval 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional partitioning schemes taught by Yan into the candidate partition scheme selection taught by Saurabh for the purpose of choosing better and more optimized partition schemes for the current needs of the data stored in the database tables.
	Consider claim 16, and as applied to claim 15 above, Yan discloses a system comprising:
	the interval partitioning is implemented using a virtual column that holds a canonical partition key that maps to the list partitioning (paragraphs [0033], [0039], the partitioning is for a canonical data warehouse, which can utilize interval partitioning and list partitioning).
	Consider claim 19, and as applied to claim 17 above, Saurabh discloses a computer program product comprising:
	identifying a query in the production workload and analyzing the query (paragraphs [0021], [0024], queries are executed, and the processing of the query is analyzed to determine statistics);
	scoring the candidate partition schemes to select one or more of the candidate partition schemes (paragraphs [0042], [0046], [0066], the candidate partitions schemes are evaluated in order to select an appropriate one).
	However, Saurabh does not specifically disclose the predicate data for the query.

	identify predicate data for the query (paragraphs [0035], [0085], query predicate data is determined for the query);
	using the predicate data and cardinality data to identify the candidate partition schemes (paragraphs [0081], [0098], candidate partition schemes are determined based on the predicate data from the query and the amount of data being processed in the query).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predicate data for the query taught by Yan into the candidate partition scheme selection taught by Saurabh for the purpose of utilizing additional statistics to determine which candidate partition scheme to select, whereby statistics of the query are used in the selection process which allows for better optimized partitioning to be performed.
	Consider claim 20, and as applied to claim 19 above, Yan discloses a computer program product comprising:
	scoring of the candidate partition schemes is based upon a number of predicates corresponding to each of the candidate partition schemes (paragraphs [0081], [0098], candidate partition schemes are determined based on the predicate data from the query, such as the number of predicates being processed in the query).
	Consider claim 22, and as applied to claim 17 above, Saurabh discloses the claimed invention except that a number of rows from a database is considered.

	the statistics are synthesized by querying the database table and analyzing query results to determine a number of rows from the database that would be associated with specific partitions for the candidate partition schemes (paragraphs [0041], [0068], [0197], statistics pertaining to the number of rows of the database table is considered in order to determine the candidate partition schemes to consider).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the table row data taught by Yan into the candidate partition scheme selection taught by Saurabh for the purpose of utilizing additional statistics to determine which candidate partition scheme to select, whereby statistics of the database tables are used in the selection process which allows for better optimized partitioning to be performed.
	Consider claim 23, and as applied to claim 17 above, Saurabh discloses the claimed invention except that additional partitioning schemes are considered.
	In the same field of endeavor, Yan discloses a computer program product comprising:
	interval partitioning is logically implemented as one of the candidate partition schemes, where list partitioning is an underlying storage structure for the interval partitioning (paragraph [0033], [0039], [0041], additional schemes are considered, including interval partitioning and list partitioning, for the candidate partition schemes).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional partitioning 
	Consider claim 24, and as applied to claim 23 above, Yan discloses a computer program product comprising:
	the interval partitioning is implemented using a virtual column that holds a canonical partition key that maps to the list partitioning (paragraphs [0033], [0039], the partitioning is for a canonical data warehouse, which can utilize interval partitioning and list partitioning).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Wen, Yu et al.				US PGPub	2014/036592
b) Bordawekar, Rajesh et al.		US PGPub	2011/0125730
c) Kim, Kwang Taik et al.			US PGPub	2013/0070813
d) Burger, Louis et al.			US PGPub	2007/0067261
e) Uppala, Radha Krishna			US PGPub	2007/0143259
f) Kirk, Steven A. et al.			US PGPub	2017/0017673
g) Bawa, Mayank et al.			US PGPub	2008/0189239
h) Muniswamy-Reddy et al.		US Patent	9,489,443

faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 30, 2021